Citation Nr: 1753444	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (DMII), including as a result of exposure to herbicide agents (Agent Orange).

(The issue of entitlement to service connection for hypertension remains pending before the Board in order for the Veteran to be scheduled for a requested Board hearing on that issue.) 

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Although the Veteran had requested a hearing with respect to the claim decided in this appeal, the Board is granting the benefit sought in full, thus the Veteran's hearing request is moot with respect to this claim. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with DMII.

2.  The evidence is at least evenly balanced as to whether the Veteran served in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for DMII based on presumed exposure to herbicide agents have been met.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a legal presumption based on herbicide agent exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Such a Veteran is presumed to have been exposed to herbicide agents during service unless there is affirmative evidence to the contrary.  Id.  The diseases that are entitled to presumptive service connection based on herbicide exposure include DMII.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).

In the instant case, the Veteran contended in his May 2011 claim that while serving aboard the U.S.S. Ranger, he was sent to DaNang and Saigon, in Vietnam, on December 23, 1969, therefore resulting in exposure to Agent Orange. 

VA has attempted to confirm whether the Veteran has qualifying Vietnam service as contemplated by VA laws and regulations.  A request for confirmation of Vietnam service from the Personnel Information Exchange System yielded a response indicating that the Veteran's unit could have been assigned to a ship or to shore; thus, the service record did not provide conclusive proof of in-country service.  A request through the Defense Personnel Records Information Retrieval System indicated that the Veteran was assigned to an attack squadron that deployed aboard the U.S.S. Ranger, which conducted special operations off the Coast of North Vietnam between November 1969 and January 1970.  The ship's history, however, did not document that it docked, transited inland waterways, or that any personnel stepped foot in Vietnam.  Similarly, command histories submitted by the Veteran's squadron did not document that any aircraft landed in Vietnam or that any personnel stepped foot in Vietnam during the deployment.  However, the Board must also consider lay evidence including statements of fellow servicemen, to include what was considered common practice with regard to setting foot in Vietnam during the Vietnam era.  See Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016) (vacating Board decision based in part on the failure to consider lay evidence of common practice of military aircraft flying to and from airbases in Thailand to land at Vietnam airbases).

In support of his claim, the Veteran has submitted statements from fellow service members which both attest that the Veteran was sent to Saigon to repair squadron aircraft.  In a statement received in January 2013, R.H. indicated that he and the Veteran were both hydraulic mechanics.  He reported that it was common practice for any aircraft that experienced mechanical trouble to land at an air base in Vietnam and for a squadron mechanic to be flown from the ship to the base to work on the aircraft.  He maintained that on or around Christmas Eve 1969, the Veteran was flown to Saigon to work on a downed aircraft.  

In a September 2016 statement, J. I. W. indicated that he was the Petty Officer responsible for the airframes division of the Veteran's assigned attack squadron.  He noted that on December 23, 1969, one of the squadron's aircraft made an emergency landing with hydraulic problems in Saigon, and that it was his responsibility to send maintenance personnel to repair the aircraft.  He noted that he would choose the most reliable personnel for such an assignment, and that in this case, the Veteran was one of the mechanics sent to repair the aircraft.  He noted that the assignment caused the assigned mechanics some dismay because they would miss out on the Bob Hope United Service Organizations team that was scheduled to entertain the troops on their ship on Christmas Eve 1969.  He noted that the Veteran did not return from this assignment until two days after Christmas, on December 27, 1969.  

The statements provided by the Veteran's former fellow service members corroborate his own reports of being assigned to temporary duty in Vietnam in December 1969.  The Veteran's DD Form 214 indicates that his military occupation specialty was related to aircraft mechanics.  Thus, the evidence of the Veteran's in-land service in Vietnam is consistent with the era and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The above reflects that the evidence is at least evenly balanced as to whether the Veteran set foot in Vietnam.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran had the requisite Vietnam service during the Vietnam era, and as such, is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any other point").

The record additionally confirms that the Veteran has current DMII.  A February 2017 VA primary care clinical notation noted that the Veteran was a type II diabetic, diagnosed in 2006, and explained his current treatment regimen.  Multiple other VA treatment reports refer to the Veteran's diagnosed DMII.  Given this evidence, and the Veteran's Vietnam service, the requirements for presumptive service connection for DMII based on herbicide agent exposure are met.
 
In light of the favorable decision to grant the claim of entitlement to service connection for DMII, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.

ORDER

Entitlement to service connection for type II diabetes mellitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


